DETAILED ACTION
1.	Claims 8-23 of U.S. Application 16/631897 filed on January 17, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 17, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagami et al (Nakagami) (U.S. PGPub No. 20130119834) in view of Ikeda et al (Ikeda) (U.S. PGPub No. 20100209266).
claim 8, Nakagami teaches (see fig. 1 below) a motor (10) (¶ 34; ¶ 35) comprising: 
a rotor (12) having a motor shaft (14) arranged along a central axis that extends in one direction (¶ 35); 
a stator (11) opposing the rotor (12) with a gap (rotor rotates inside stator therefore there is gap between them, see annotated fig. 1 below) in a radial direction (¶ 35); 
an inverter (21) electrically connected to the stator (11) (Abstract; ¶ 37; ¶ 38); 
a housing (4, 23a) housing the stator (11) and the inverter (21) (¶ 35; ¶ 39; ¶ 40); and 
a cover member (3) covering a housing opening (see annotated fig. 1 below) (¶ 34 to ¶ 36), 
wherein the housing (4, 23a) is a single member that includes: a stator housing portion (4) housing the stator (11) (¶ 35; ¶ 39; ¶ 40); 
an inverter housing portion (23a) located on a radially outer side of the stator housing portion (4) and housing the inverter (21) (¶ 39; ¶ 40); and 
a partition wall (see annotated fig. 1 below) located between the stator housing (4) portion and the inverter housing portion (23a) (¶ 39; ¶ 40). 

    PNG
    media_image1.png
    711
    925
    media_image1.png
    Greyscale

Nakagami does not explicitly teach the housing opening through which at least a part of the stator, an end on one side in an axial direction of the partition wall, and at least a part of the inverter housing portion are exposed is provided at an end on the one side in the axial direction of the housing, and a three-phase coil wire extending from the stator passes through the end of the partition wall to the inverter, extends up to the inverter, and is connected to a connector terminal provided at an end on the one side in the axial direction of the inverter.

a three-phase coil wire (13) extending from the stator (11) passes through the end of the partition wall (see annotated fig. 9 below) to the inverter (20), extends up to the inverter (20), and is connected to a connector terminal (28) provided at an end on the one side in the axial direction of the inverter (20) (¶ 97; ¶ 98; ¶ 110; ¶ 111) in order to provide effective cooling for inverter and motor components, thereby improving component life and reliability (Ikeda, ¶ 1; ¶ 4; ¶ 13; ¶ 14). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakagami and provide the housing opening through which at least a part of the stator, an end on one side in an axial direction of the partition wall, and at least a part of the inverter housing portion are exposed is provided at an end on the one side in the axial direction of the housing, and a three-phase coil wire extending from the stator passes through the end of the partition wall to the inverter, extends up to the inverter, and is connected to a connector terminal provided at an end on the one side in the axial direction of the inverter as taught by Ikeda in order to provide effective cooling for inverter and motor components, thereby improving component life and reliability (Ikeda, ¶ 1; ¶ 4; ¶ 13; ¶ 14).

    PNG
    media_image2.png
    636
    764
    media_image2.png
    Greyscale

7.	Claims 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami in view of Ikeda as applied to claim 8 above, and further in view of Imai (U.S. PGPub No. 20160204529).
Regarding claim 9/8, Nakagami in view Ikeda teaches the device of claim 8 but does not explicitly teach three three-phase wiring bundles in which a plurality of coil wires are bundled for each of a U phase, a V phase, and a W phase extend from the stator, and the three-phase wiring bundles are connected to the inverter.


    PNG
    media_image3.png
    653
    620
    media_image3.png
    Greyscale


	Regarding claim 16/8, Nakagami in view Ikeda teaches the device of claim 8 but does not explicitly teach the connector terminal is a crimp terminal.
	However, Imai teaches (see fig. 2 above) the connector terminal (24) is a crimp terminal (24U-W)) (¶ 38) in order to provide a terminal connection that allows an enhanced degree of freedom in the orienting direction of the wires for connection, requires not resin support for the conductor and therefore reduces creep in the material of the support (Imai, ¶ 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakagami in view Ikeda and provide the connector terminal is a crimp terminal as taught by Imai in order to provide a terminal connection that allows an enhanced degree of freedom in the orienting direction of the wires for connection, requires not resin support for the conductor and therefore reduces creep in the material of the support (Imai, ¶ 9).
Regarding claim 17/9/8, Nakagami in view Ikeda and Imai teaches the device of claim 9 but does not explicitly teach the connector terminal is a crimp terminal.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakagami in view Ikeda and Imai and provide the connector terminal is a crimp terminal as further taught by Imai in order to provide a terminal connection that allows an enhanced degree of freedom in the orienting direction of the wires for connection, requires not resin support for the conductor and therefore reduces creep in the material of the support (Imai, ¶ 9).
Allowable Subject Matter
8.	Claims 10-15 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein neutral wiring bundles (134, 135) in which a plurality of neutral coil wires are bundled extend from 4the stator (30), and the neutral wiring bundles (134, 135) are fixed to an internal region of the housing opening -- in the combination as claimed.
Claim 11-15 and 18-23 would be allowable due to dependence on claim 10.

    PNG
    media_image4.png
    566
    530
    media_image4.png
    Greyscale

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada (U.S. PGPub No. 20110243769) teaches a compressor has set of conductive pins connected to a connector and extending out of a cylindrical shell to be connected to an inverter.  Another set of conductive pins are connected to the 
Ishikawa (U.S. PGPub No. 20100084933) teaches a single housing that houses a stator and an inverter having a connection portion extending from the stator coil to an inverter assembly.
Soma (U.S. PGPub No. 20130241458) teaches a motor driving device including a high speed drive coil and a low speed drive coil, a coil switching portion switching connection states of the high speed drive coil and the low speed drive coil of the motor, a power converter connected to the motor, and a single first case portion storing at least the motor, the coil switching portion, and the power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ALEXANDER A SINGH/Examiner, Art Unit 2834